DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercer (US 2021/0034085).
Regarding claim 11, fig. 1 and 2 of Mercer teaches an apparatus comprising: a switched capacitor power converter comprising a plurality of switches connected in series between an input power source and ground (switches of fig. 1), wherein: the switched capacitor power converter is configured to operate in different operating modes [eg. steady state bypass mode (par. 50), power negotiation mode (par. 51), discharging mode (par. 55), normal switching mode (par. 57), etc.); and at least one switch is configured to operate under a current limit in one operating mode of the four different operating modes (par. 55 describes where 1203 act like voltage-controlled current sources to limit discharge rate).
Regarding claim 12, fig. 1 and 2 of Mercer teaches wherein the switched capacitor power converter comprises: a first switch, a second switch, a third switch and a fourth switch connected in series between the input power source and ground (switches of fig. 1); a charge pump capacitor [1205] connected between a common node of the first switch and the second switch, and a common node of the third switch and the fourth switch; and an output capacitor [1111] connected to a common node of the second switch and the third switch, and ground.
Regarding claim 13, fig. 1 and 2 of Mercer teaches wherein: the first switch is configured as a linear regulator with a current reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US 2021/0034085).
Regarding claims 1 and 14, fig. 1 and 2 of Mercer teaches a method comprising: configuring a switched capacitor converter (of fig. 1) to operate in a bypass mode (par. 50) and a switching mode (par. 57); and configuring the switched capacitor converter to enter into a switching mode after applying a discharging mode (par. 56) to the switched capacitor converter, wherein as a result of applying the discharging mode, the switched capacitor converter has a smooth transition from the bypass mode to the switching mode (par. 55). Mercer describes transitioning from the bypass mode to the switching mode by limiting the discharge rate to prevent abrupt transient steps on the output (par. 55). Mercer does not explicitly teach the claimed method of transitioning from switching mode to the bypass mode via a charging mode. However, Mercer describes the transition from switching to bypass (par. 3) and how to prevent abrupt transient steps on output by using these transitions (par. 55). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating a charging mode to prevent abrupt transient steps when transitioning from switching to bypass as taught in the transitioning phase of Mercer for the purpose of utilizing a suitable and well-known type of transient step reduction for mode switching.
Regarding claims 2 and 15, the combination as indicated above teaches configuring the switched capacitor converter to leave the bypass mode (par. 50) and enter into the switching mode (par. 57) after applying a discharging mode (par. 55) to the switched capacitor converter after leaving the bypass mode and prior to entering into the switching mode, wherein as a result of applying the discharging mode, the switched capacitor converter has a smooth transition from the bypass mode to the switching mode (par. 55).
Regarding claims 3 and 16, the combination as indicated above teaches wherein the switched capacitor converter comprises: a first switch, a second switch, a third switch and a fourth switch connected in series between an input power source and ground (switches of fig. 1); a charge pump capacitor [1205] connected between a common node of the first switch and the second switch, and a common node of the third switch and the fourth switch; and an output capacitor [1111] connected to a common node of the second switch and the third switch, and ground.
Regarding claim 20, the combination as indicated above teaches discharging the output capacitor and the charge pump capacitor through a load resistor [1301].

Allowable Subject Matter
Claims 4-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larsen (US 2019/0149041) describes a switched capacitor DC-DC converter comprising external and internal flying capacitors. Zhang (US 10,027,223) describes soft charging of switched capacitors in power converter circuits. Tsai (US 11,258,360) describes a switched capacitor power converting apparatus and operating method thereof. Jung (US 11,018,579) describes a boost converter and boost converter cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896